Citation Nr: 1532023	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-03 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In June 2015, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration, although not required.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bipolar disorder has resulted in occupational and social impairment with deficiencies in most areas.

2.  The Veteran's bipolar disorder has rendered him unable to follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for bipolar disorder are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9432 (2014).

2.  The criteria for assignment of a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although a January 2011 notice of record is deficient, an August 2009 notice in relation to prior increased rating claim for bipolar disorder informed the Veteran of the evidentiary requirements for an increased rating claim, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, any notice deficiency in relation to the instant appeal is cured by the Veteran's actual knowledge of the information and evidence necessary to substantive his claim.  Neither the Veteran nor his representative have asserted or demonstrated any prejudice regarding VCAA notice, and none has been identified by the Board.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran was afforded a VA examination in May 2013.  The examination report has been reviewed and is found to be adequate to make a determination on the claim, as it is based on complete mental status examination and contains findings that are responsive to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the duty to assist is also met.

II.  Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bipolar disorder has been rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9432, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

For purposes of considering the evidence in connection with the bipolar issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV"); see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the DSM-IV is still to be applied by the Board for cases such as this one, which was pending before the Board as of August 4, 2014).

GAF scores ranging from 11 to 20 indicate some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  GAF scores ranging from 21 to 30 reflect behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF score of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).


III. Facts

By way of background, the Veteran has been in receipt of service connection for bipolar disorder since June 2005.  In November 2010, the Veteran filed a claim for an increased rating.  Accordingly, the Board will consider evidence from November 2009.  See 38 C.F.R. § 3.400(o)(2).

In December 2009, the Veteran presented for VA psychiatric hospitalization for an exacerbation of mood/psychotic symptoms due to recent noncompliance with prescribed treatments.  Mental status examination (MSE) indicated that the Veteran appeared thin and older than stated age with fair to poor grooming and hygiene.  He exhibited poor eye contact.  He was guarded and suspicious.  He was calm and did not show psychomotor retardation, tics, or abnormal movements.  His speech was spontaneous, his mood frustrated, and affect restricted.  He exhibited paranoid delusions.  The Veteran reported feelings of worthlessness and death wishes.  Suicidal and/or homicidal ideation was not present.  His thought process was coherent, goal directed, and relevant; racing thoughts were present.  He was alert and oriented to time, place, and person (all spheres).  His remote memory was grossly intact.  His concentration and attention was fair.  His insight and judgment were poor.  His GAF score was 20.  

On January 2010 discharge, the Veteran was alert and oriented to all spheres.  His mood was euthymic and affect congruent.  He denied any suicidal or homicidal ideation, hallucinations, or delusions.  Cognition was intact, and insight and judgment were adequate.  His GAF score was 60.

During February 2010 VA treatment, the Veteran reported he was tired.  He had poor sleep when he did not take his medication.  MSE revealed a normal appearance, increased rate of speech, coherent and relevant thought process, normal thought content, no suicidal or homicidal ideation, and no abnormality of perception.  His mood was anxious, and his affect was broad and appropriate.  He was oriented in all spheres.  Memory was grossly intact, attention and concentration were partially impaired, judgment was fair and insight was good.  His GAF score was 70-80.
In March 2010, the Veteran presented for a psychiatric admission evaluation, accompanied by his father.  MSE was similar to February 2012 but the Veteran's speech was noted as 'adequate' and his concentration was noted as 'preserved.'  His GAF score was 50.

A May 2010 Social Security Administration (SSA) decision found that the Veteran's bipolar disorder has rendered him unable to engage in any sustained employment since February 2009.

A June 2010 VA mental health note indicates that the Veteran did not attend his scheduled session after his discharge from the psychiatric admissions and intensive care unit.  That was his sixth admission since 2003.  The examiner called his home and spoke with his mother, who stated that the Veteran was depressed and had not left his house since the discharge.  She believed he was released prematurely.

During August 2010 VA treatment, the Veteran reported that he had been unable to keep a job due to impulsiveness, inattentiveness, an inability to follow instructions, and ambivalence.  The Veteran seemed immature, reckless and unaware of the probable consequences.  He was residing with his partner who seemed supportive yet cautious in that she was not willing to remain in the relationship if the Veteran ceased treatment.  On MSE, appearance/hygiene and speech were adequate.  His thought process was coherent and thought content was normal.  He denied suicidal or homicidal ideation.  Mood was euthymic and elated.  Affect was broad and appropriate.  There was no abnormality of perception.  He was oriented in all spheres.  Memory was grossly intact, attention and concentration were impaired, judgment was fair, and insight was poor.  His GAF score was 45-55.  

In November 2010, the Veteran reported that he tried to tie up a cable in his neck the previous night but stopped because he did not have strength to do it.  Stressors included feeling sad, feelings of emptiness, hopelessness, unemployment, lack of hobbies, and use of cocaine.  He also reported anhedonia and poor concentration.  His partner reported that the Veteran also tried to commit suicide three days prior with a knife.  MSE showed the Veteran to be appropriately dressed and groomed.  His speech was spontaneous, his mood depressed, and his affect appropriate to mood.  He denied hallucinations.  Insight and judgment were poor.  His GAF score was 30.

In February 2011, the examiner noted that the Veteran remained reckless and not aware of probable consequences.  On MSE, appearance/hygiene and speech were adequate, thought process coherent and relevant, thought content was mostly normal.  His mood was euthymic and his affect was broad and appropriate.  There was no abnormality of perception.  He was oriented in all spheres.  Memory was grossly intact.  Attention and concentration were impaired.  Judgment was fair and insight was good.  His GAF score was 45-55.

In March 2011, the Veteran presented to the VA psychiatric intervention center with his partner.  He reported hearing voices from three different people during the past week; one voice told him to seek help and eat daily, and the other two told him to kill himself and that he is worthless.  He believed that after he started to read the Bible, Satan put the voices in his head in order to stop him from reading the Bible.  The voices also prohibited him from getting married.  His partner reported that the Veteran had been isolated for the previous week.  MSE showed suicidal ideation without a plan, current paranoid delusion, poor sleep and concentration, no homicidal ideation, restricted affect, poor insight and judgment.  He was oriented in all spheres.  His GAF score was 30.

In June 2011, the Veteran was hospitalized for a recent manic episode with psychotic features.  His GAF score on admission was 30.  On July 2011 discharge, the Veteran was alert and oriented, logical, and coherent.  He denied suicidal or homicidal ideation and hallucinations.  The examiner noted improvement in appearance, mood, affect, thought content, behavior and perception.  His GAF score on discharge was 60.

In July 2011, the Veteran presented for electroconvulsive therapy (ECT).  On MSE, the Veteran was appropriately dressed and groomed.  His speech was spontaneous.  His mood was so-so and his affect was reactive.  He denied suicidal or homicidal ideation.  The Veteran was coherent, relevant, and logical.  He denied hallucinations.  He was fully alert and oriented in all spheres.  His memory and concentration was preserved.  His insight and judgment were good.  His GAF score was 55.

In August 2011, the Veteran reported changes in appetite, poor concentration, forgetfulness, difficulty making decisions, slowed thinking, fatigue, anxiety, sadness, irritability and poor frustration tolerance all severe since return from deployment.  The examiner noted that the Veteran's insomnia was related to his anxiety/mood.

In September 2011, the Veteran presented for a mental health assessment with his wife and mother.  The Veteran reported decreased energy, poor concentration, poor interest in pleasurable activities, isolation and social withdrawal, psychomotor retardation, excessive anxiety and worry, sleep disturbance, forgetfulness, persecutory delusions, and auditory hallucinations.  He denied suicidal or homicidal ideation.  His mother reported manic episodes where the Veteran wanted to hurt others, became angry easily, and had active suicidal ideation.  His mother found him to be amotivated with a flat affect.  She reported that he has been hospitalized 10 times at the VA in San Juan, primarily for suicidal ideation and mania.  The Veteran's wife stated that the Veteran has had three previous suicide attempts.    The examiner noted that the Veteran appeared delusional and paranoid.  His insight and judgment were impaired.  The examiner assigned a GAF score of 45 and found that the Veteran is unable to hold a job due to his repeated hallucinations and delusions, history of poor response to medications, the amotivation, apathy, and poor concentration.

A September 2011 statement from the Veteran's stepfather reported that the Veteran has been hospitalized numerous times for his psychiatric condition.  He has gross impairment in thought process; for instance, on a New Year's Eve he had to retrieve the Veteran from the streets because he understood he was the king of a particular corner on the street.  He has grossly inappropriate behavior; an example being when he had to go to a police precinct to retrieve the Veteran because he wanted the police to arrest him for driving a vehicle through a toll barrier.  He is in danger of hurting self or others; for instance, he attacked VA staff upon admission, and has attempted to commit suicide on four different occasions.  His son has left Puerto Rico three times because he was depressed and suspicious of people.  On all occasions, he retrieved the Veteran so that they could better monitor him.  On all occasions, the Veteran was filthy, disoriented, and paranoid.  He is constantly walking around the environment in a stupor because of all his medications, and he gives the impression to anyone who does not know his condition that he is under the influence of illegal drugs.  Unbeknownst to him, his family is crushing his medication and mixing it with his food because of his refusal to accept his condition.  The Veteran is incapable of adequately responding to the demands of society and when under stress becomes a danger to himself and/or society.  

In October 2011, the Veteran presented for ECT.  On admission, he reported depressed mood, decreased interest in pleasurable activities, difficulty in falling asleep, fatigue or loss of energy, indecisiveness, irritability, feelings of hopelessness and helplessness, isolation and social withdrawal.  He denied anxiety or manic symptoms and hallucinations.  Speech and psychomotor activity were normal, and insight and judgment were good.  The examiner assigned a GAF score of 49.  On discharge, the Veteran denied suicidal or homicidal ideations, delusions, and hallucinations.  He was oriented to all spheres.  There was a short-term memory deficit due to the ECT.  His GAF score was 53.
In November 2011, the Veteran presented for mental health treatment with his family.  His family stated that his coping style is anxious and immature, and that he wants to leave when he feels uncomfortable.  The Veteran denied manic or depressive symptoms.  On MSE, speech was slow and there was mild psychomotor agitation.  His memory was mildly impaired.  Insight and judgment were impaired.  His GAF score was 45.

VA mental health records from December 2011 to March 2012 indicate that the Veteran reported he had a lot of anxiety, impatience and trouble focusing his attention.  He has trouble learning new things and becomes easily frustrated.  MSE was similar to November 2011.  His GAF score was 45.

In May and August 2012, the Veteran's anxiety was well-controlled.  He denied depressive, manic and psychotic symptoms.  MSE remained consistent with prior mental health evaluations.  His GAF score was 50.
In October 2012, the Veteran presented to the psychiatric intervention center with his wife.  He reported that ever since he arrived in Houston, he had sporadically been using cocaine intranasally, but today after receiving his pension money he bought and used cocaine.  He felt frustrated because of his current use and poor control of the substance.  He had a loss of interest in activities, poor appetite, and feelings of worthlessness.  He was tired of his life and developed suicidal ideas with plan of hanging.  He denied hallucinations, irritability, elevated mood, decreased need for sleep, distractibility, pressured speech, increase in goal-directed activities or engaging in unrestrained buying sprees.  His wife reported that the Veteran had been more withdrawn, sad, and frustrated.  She reported that he goes out with his friends.  The examiner assessed a GAF score of 30 and noted that the Veteran was transferred to a private hospital.

The October 2012 private hospital report indicates that the Veteran was started on several medications and gradually improved and joined in to participate in therapeutic activities.  He worked on controlling his emotions, stress levels, making decisions, suicidal thoughts, and thought about chemical dependency and strategies to avoid relapses.  When discharged, the Veteran was alert, active, oriented, logical, coherent, and relevant and was not experiencing hallucinations or delirium.  He was not suicidal or homicidal.  Animation was dysthymic and behavior was appropriate.  His GAF score was 50.

A December 2012 social work telephone encounter with the Veteran's wife notes that the Veteran is "much better and calm," taking his medications as prescribed.  She had not heard him express ideas to harm self or others.

In March 2013, the Veteran reported episodes of decreased energy and motivation, poor concentration span, episodes of anxiety and restlessness, and difficulty sleeping/insomnia.  He denied irritability and/or aggressive behavior, suicidal ideation, hallucinations, and delusional thinking.  The Veteran admitted to past consumption of cocaine, which he stopped six months prior.  On MSE, the Veteran was appropriately dressed and groomed, with spontaneous speech.  He was coherent and logical, and oriented in all spheres.  His memory and concentration was preserved, and insight and judgment were fair.  His GAF score was 55-60.
In April 2013, the Veteran presented to the VA psychiatry intervention center for a medication refill.  He reported that he was not taking Bupropion because he did not feel depressed and it made him anxious.  He stated he had been sleeping well with Trazadone at bedtime.  Otherwise, he reported feeling well.  He denied depressed mood, crying spells, irritability, loss of interest in previously pleasurable activities, decreased appetite and poor concentration.  He denied hallucinations or current manic or hypomanic symptomatology.  On MSE, the Veteran was dressed appropriately with adequate grooming and hygiene.  Speech was spontaneous, mood was good, affect was euthymic.  Thought process was coherent and goal directed.  He denied suicidal or homicidal ideation.  He was alert and oriented in all spheres.  Concentration and attention were adequate.  Insight and judgment were good.  His GAF score was 65.

Later in April 2013, the Veteran checked in to the VA psychiatric emergency room for evaluation and medication refill.  He was alert and oriented.  He had a mildly depressed mood and mild anxiety level.  He denied suicidal or homicidal ideas..  MSE revealed normal thought content, coherent thought process, intact memory, fair insight and judgment, and no hallucinations.
 
On May 2013 VA examination, the examiner opined that the Veteran's bipolar disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Symptoms included anxiety.  The Veteran was coherent, logical, and relevant.  The examiner found that the Veteran has not experienced a significant decrease in functionality since his last [August 2009] VA examination, and had not been hospitalized.  She assigned a GAF score of 75.

In June 2013, the Veteran presented for a medication refill.  On MSE, the Veteran was dressed appropriately, with adequate grooming and hygiene.  His speech was spontaneous.  His mood was "fine" and his affect euthymic.  His thought process was coherent, goal directed, and relevant.  He denied suicidal or homicidal ideation, delusions, or hallucinations.  He was alert and oriented in all spheres.  His recent and remote memory was intact.  He had adequate concentration and attention.  Insight and judgment were good.  His GAF score was 65.

In March 2014, the Veteran presented for mental health treatment, accompanied by his wife.  He reported feeling well.  He had occasional bouts of depression in part due to poor use of leisure time.  He would like to study but lacked resources.  He began studying criminal justice in 2006 but had to stop after three months because he had several psychiatric hospitalizations.  He also tried to study to become a medical clerk in 2010, but had to stop due to psychotic decompensation.  On MSE, the Veteran had adequate hygiene and looked according to age.  He was casually dressed, cooperative and had good eye contact.  He had an increased rate of speech.  Thought process was coherent and relevant.  Thought content was normal.  Mood was euthymic.  Affect was broad and appropriate.  He endorsed auditory hallucinations.  The Veteran was oriented in all spheres.  Memory was grossly intact.  Attention and concentration were partially impaired.  Judgment was good and insight was fair.  His GAF score was 55-60.

In March 2014, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his treating mental health provider.  The examiner found that the Veteran's mental health diagnosis caused occupational and social impairment with reduced reliability and productivity.  Symptoms included depressed mood, anxiety, suspiciousness, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, impaired impulse control, and persistent delusions or hallucinations.  She assigned a GAF score of 50-60.

In August 2014, the Veteran was admitted to VA inpatient psychiatric care for disorganized and aggressive behavior.  He was subsequently found to have rhabdomyolysis and was transferred to the medicine ward for further management.  The Veteran was observed for eight days prior to being discharged.  On discharge, the Veteran denied sadness, loss of interest in daily activities, poor concentration, and hallucinations.  He denied suicidal or homicidal ideation.  MSE revealed spontaneous speech, adequate grooming and hygiene, hyper-religious delusions, thought process coherent and circumstantial at times, alert and oriented in all spheres, limited insight, and fair judgment.

A June 2015 certification from the Veteran's treating mental health provider indicates that the Veteran's current GAF score is 45.

IV.  Increased rating for bipolar disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation for his bipolar disorder for the entire claim period.  The competent and credible evidence of record shows that the Veteran is shown to experience occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  The above-cited evidence indicates that he has exhibited symptoms of near constant depression or anxiety, occasional suicidal ideation, impaired judgment, impaired impulse control, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances.  

Although the Veteran's GAF scores have ranged from mild to serious, a review of the clinical and lay evidence shows a more consistent picture of serious or severe impairment characterized by periods of mania and hypomania which resulted in some inpatient admissions and an inability to regularly hold a job or attend school.  However, the Veteran does not meet the criteria for a 100 percent rating because although total occupational impairment is indicated, there is no evidence of total social impairment, as he has maintained relationships with his wife, other family members and friends.  Although the Veteran's stepfather stated that the Veteran had gross impairment in thought processes or communication, the Board finds more probative the medical evidence of record indicating that the Veteran's thought process have been consistently coherent, logical, and goal-directed.  Although the Veteran has reported auditory hallucinations and/or delusions on a few occasions, the preponderance of the medical and lay evidence indicates that they are not persistent.  While medical examiners have noted that the Veteran is immature at times, the medical evidence does not show that his behavior is grossly inappropriate.  Although the record indicates a history of suicide attempts, there is no evidence of a persistent danger of the Veteran hurting himself.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene, though sometimes he neglects his appearance.  The Veteran has been consistently oriented to time and place.  The Veteran's memory was within normal limits during the majority of the period on appeal and on other occasions described as mild and attributed to ECT, and he has never exhibited memory loss for names of close relatives, own occupation, or own name.  Accordingly, for reasons outlined above, the Board concludes that the criteria for a 100 percent rating are not met.

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's bipolar disorder symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The evidence does not support a finding of total occupational and social impairment, as the Veteran does not exhibit symptoms of similar severity, frequency and duration to those provided in the rating schedule for a 100 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are met, but no higher.

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.

Whether referral for an extraschedular rating is warranted for the service-connected bipolar disorder has also been considered by the Board.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the referral for an extraschedular rating.  Rather, the Veteran's symptoms-including suicidal ideation, depression, anxiety, isolation, impaired judgment, impaired impulse control, and difficulty in adapting to stressful circumstances-are all contemplated by Diagnostic Code 9432.  Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

The Veteran claims that his bipolar symptomatology renders him unemployable.  The record indicates he has been unemployed since February 2009.

Here, the Veteran satisfies the percentage requirements noted above.  Per the Board's decision, the Veteran's service-connected bipolar is currently rated 70 percent disabling.  (He is also in receipt of service connection for residuals scar of inguinal hernia surgery, which is rated as noncompensably disabling.  He does not allege, and the evidence does not show, unemployability resulting from this disability.) 

Moreover, the competent and credible evidence of record shows that the Veteran is not currently able to engage in substantially gainful employment due to impairment caused by his service-connected bipolar disability.  The Board points to the May 2010 SSA determination that the Veteran's bipolar disorder has rendered the Veteran unable to engage in any sustained employment, as well as the September 2011 VA mental health treatment record, which notes that the Veteran is unable to hold a job due the bipolar disorder symptoms.  Resolving reasonable doubt in favor of the Veteran, a TDIU is granted.

ORDER

A 70 percent rating, but no higher, for bipolar disorder is granted for the entire appeal period.

A TDIU is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


